DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 24 June 2022.  As directed by the amendment: claims 1-15 have been amended; no claims have been cancelled; and claim 16 has been added. Thus, claims 1-16 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action.
Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. Applicant argues that Moller fails to teach a “circumferential rib” that is on an “inside surface of the dose selector.” Applicant further argues that the double patenting should be withdrawn because the copending application requires different elements not required in instant claim 1. 
Regarding the rejection in view of Moller, the term “circumferential rib” would be interpreted by a person of ordinary skill in the art as a “rib that extends around a circumference.” Because the rib (27) is a three-dimensional structure, it extends both longitudinally and circumferentially and can therefore be interpreted as a “radially projecting rib positioned circumferentially” as required by the claim. Applicant argues that because Moller’s rib is inside what is disclosed by Moller as a “scale drum 5” and not the “dose selector 4,” Moller further fails to anticipate the claimed structure. However, the scale drum 5 of Moller sufficiently fulfills the function of a dose selector because is an element that assists in setting the dose and would therefore be obvious to interpret to a person of ordinary skill in the art as a dose selector. As such, the rejection is maintained as detailed below.
Regarding the double patenting rejection, although the copending claims are more specific, they recite all of the elements of the instant claims 1-11. The nonstatutory double patenting rejection is therefore maintained as detailed below. 
Claim Objections
Claim 14 is objected to because of the following informalities: in line 3, “with one of the dose stop” should be “with the dose stop.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moller (US 2012/0277683).
Regarding claim 1, Moller discloses:
A dose setting mechanism (Fig. 3; ¶0038 – “partly exploded view of the dose setting mechanism”) comprising: a dose knob (4); a dose selector (5); a radially projecting rib (27) positioned circumferentially on an inside surface of the dose selector (5) (Fig. 4; ¶0053 – “slanted ribs 27 in the scale drum 5 near the top,” where one slanted rib 27 is interpreted as a radially projecting rib inside the dose selector 5); and a snap element (6) comprising a first protrusion (29) and a second protrusion (29) (¶0053 – the first and second protrusions are the “two flexible arms 29,” where the driver 6 is interpreted as a snap element because it provides a “spring function” as arms 29 try to straighten out during use of the device, described in ¶0056), engagement of the second protrusion (29) with the radially projecting rib (27) preventing distal axial movement of the dose selector (5) (Figs. 5, 6; ¶0056 – during piston engagement and dose delivery, “the flexible arms 29 on the driver 6 has been bended due to the interaction with the slanted surface 27 on the ribs inside the scale drum 5, and they now apply an axial force between the scale drum 5 and the driver 6, when they try to straighten out and gain there initial form.” This engagement between the interpreted dose selector 5 and interpreted snap element 6 prevents further distal movement of the dose selector 5 with respect to the snap element 6. Examiner notes that the reference point for the limitation “prevents distal axial movement of the dose selector” is not defined by the claim and as such the reference point is being broadly interpreted as the snap element/driver 6).
Regarding claim 3, Moller discloses:
The dose setting mechanism of claim 1, wherein the first protrusion (29) is in axial alignment with the second protrusion (29) (Fig. 4 – both protrusions are arms 29 that are positioned at the same place along the axis of the device 1 as a whole and the snap element 6).
Regarding claim 10, Moller discloses:
The dose setting mechanism of claim 1, wherein the dose selector (5) further comprises a maximum dose hard stop (¶0032 – “a window or a magnifier can also act as a stop for the maximum settable dose by having an inward reaching protrusion cooperating with the scale drum,” where the scale drum 5 is being interpreted as the dose selector).
Regarding claim 11, Moller discloses:
The dose setting mechanism of claim 1, wherein the dose selector further comprises a zero dose hard stop (23; Fig. 2; ¶0059 – “the stop surface 23 on the scale drum 6” represents “the number "0" [is] displayed through the window 35 in the housing 2,” meaning stop surface 23 represents a zero dose hard stop).
Regarding claim 16, Moller discloses:
The dose setting mechanism of claim 1, wherein the radially projecting rib (27) extends longitudinally along a circumference of the inside surface of the dose selector (5) (Fig. 4; ¶0053 – “slanted ribs 27 in the scale drum 5 near the top,” where one slanted rib 27 is interpreted as a radially projecting rib inside the dose selector 5 that extends longitudinally (along the longitudinal axis) and circumferentially (within the circumference of the interpreted dose selector) and therefore anticipates the claim limitation).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-20 of copending Application No. 16/037,829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims anticipate one another as demonstrated below:






Instant claims
Copending claims
1. A dose setting mechanism comprising: 
a dose knob; 
a dose selector; 
a radially projecting rib positioned circumferentially on an inside surface of the dose selector; and 
a snap element comprising a first protrusion and a second protrusion, 
engagement of the second protrusion with the radially projecting rib preventing distal axial movement of the dose selector.





2. The dose setting mechanism of claim 1, 

wherein the radially projecting rib further comprises a cut-out that is positioned in alignment with a dose stop that corresponds to one of a finite set of predetermined fix dose settings.
10. A dose setting mechanism comprising: 
a dose knob; 
a dose selector; 
a radial projecting rib positioned circumferentially on an inside surface of the dose selector; and 

a snap element comprising a first protrusion and a second protrusion, wherein 
engagement of the second protrusion with the radial projecting rib prevents axial movement of the dose selector in a distal direction, 

the distal direction being a direction toward an end of the dose setting mechanism that is furthest from an injection site of a patient, and 

wherein the radial projecting rib further comprises a cut-out that is positioned in alignment with a dose stop that corresponds to one of a finite set of predetermined fix dose settings.


Instant claims
3
4
5
6
7
8
9
10
11
Copending claims
12
13
14
15
16
17
18
19
20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 12-15 are allowed.
Claim 2, 4-9, and 14-15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Moller (US 2012/0277683), fails to disclose or make obvious a device as described in claims 2 and 12. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the radial projecting rib further comprises a cut-out that is positioned in alignment with a dose stop that corresponds to one of a finite set of predetermined fix dose settings.” Instead, Moller teaches a flexible dose setting member in the form of a scale drum (5; Fig. 2) with fixed ribs (27; Fig. 4). Claim 4 requires the same limitation due to its dependence on claim 2 and is similarly not anticipated or made obvious by Moller. 
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claims 5 and 7. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the second protrusion is aligned with a cut-out in the radially projecting rib” during dose delivery. Instead, Moller teaches a first and second protrusion (29; Fig. 4) without any cutouts that stay in engagement with a radially projecting rib (27) during dose delivery. 
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claim 6. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the radially projecting rib comprises a plurality of cut-outs that are axially aligned to a plurality of dose stops positioned on an inside surface of the dose selector, where each dose stop corresponds to one of a finite set of predetermined fix dose settings.” Instead, Moller teaches a first and second protrusion (29; Fig. 4) without any cutouts that work with a flexible dose setting member in the form a scale drum (5). Claim 8 requires the same limitation due to its dependence on claim 6 and is similarly not anticipated or made obvious by Moller.
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claims 9 and 13. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the second protrusion will abut a proximal side of the radially projecting rib if the dose knob is released during dose delivery.” Instead, Moller teaches a first and second protrusion (29; Fig. 4) that are distal to a radially projecting rib (27) during dose delivery and are therefore unable to abut a proximal side of the radially projecting rib (27). Claims 14 and 15 require the same limitation due to their dependence on claim 13 and is similarly not anticipated or made obvious by Moller.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783